Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) on page(s) 1-2 of the specification.  The Examiner notes that the US publications correspond to the Japanese publications.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
NPL reference(s) is the International Search Report.  The search report include documents that were considered related generally in the art but are indicated as not having particular relevance.

Drawings
Drawings dated 7/28/2021 are accepted.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image shifter [no structure identified], shading corrector [no structure identified], difference image creator [no structure identified] and composite image creator [no structure identified] in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  Such claim limitations are receiving step [no structure identified], shift image creating step [no structure identified], shading correcting step [no structure identified], difference image creating step [no structure identified], storing step [no active structure identified], (halftone) composite image creating step [no structure identified], printing step [controller 45 operates print head 13 to print] in claims 4 and 5.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations “image shifter, shading corrector, difference image creator and composite image creator” in claims 1 and 2 and “receiving step, shift image creating step, shading correcting step, difference image creating step, storing step and (halftone) composite image creating step” in claims 4 and 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide any association between any identified structure and the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claim 3 is rejected based on its dependency to claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 1: “... an image shifter for creating, based on an assumption of a pair of amounts of positional deviation by which the original image data deviates in the same distance positively and negatively in the width direction from the reference line, a pair of shift image data by shifting the original image data in the width direction according to the pair of amounts of positional deviation; a shading corrector for creating a pair of corrected shift image data from the pair of shift image data by performing a shading correction to uniform density variations according to dispensing characteristics of each nozzle among the plurality of nozzles; a halftone dot processor for performing a halftone dot process to express contrast in images, on the pair of corrected shift image data, thereby to create a pair of halftone shift image data; a difference image creator for creating halftone common image data which is a common part of the pair of halftone shift image data, respectively, creating halftone positive difference image data and halftone negative difference image data which are differences between the halftone common image data and the halftone positive difference image data and halftone negative difference image data, respectively, further creating the halftone common image data, the halftone positive difference image data, and the halftone negative difference image data by a pair of positional deviation with the distance changed, and creating the halftone common image data, the halftone positive difference image data, and the halftone negative difference image data for each of plural pairs of amounts of positional deviation; a memory for storing the halftone common image data, the halftone positive difference image data, and the halftone negative difference image data as associated with the plural pairs of amounts of positional deviation; a composite image creator for creating halftone composite image data, based on the amounts of positional deviation received from the detector, and by reading from the memory and synthesizing the halftone positive difference image data or the halftone negative difference image data and the halftone common image data corresponding to the amounts of positional deviation in a position of the print head.”
Claim 3 is objected to based on its dependency on claim 1.
Claim 4 is similarly cited as claim 1 above.  
Claim 2: “... an image shifter for creating, based on an assumption of amounts of positional deviation in the width direction from the reference line, a plurality of shift image data by shifting the original image data in the width direction according to the amounts of positional deviation; a shading corrector for creating corrected original image data and a plurality of corrected shift image data by performing a shading correction on the original image data and the shift image data to uniform density variations according to dispensing characteristics of each nozzle among the plurality of nozzles; a halftone dot processor for performing a halftone dot process to express contrast in images, on the corrected original image data and the plurality of corrected shift image data, thereby to create halftone original image data and a plurality of halftone shift image data; a difference image creator for creating halftone common image data which is a common part of the halftone original image data and the plurality of halftone shift image data, respectively, creating halftone positive difference image data and halftone negative difference image data which are differences between the halftone common image data and the halftone positive difference image data and halftone negative difference image data, respectively, obtaining halftone difference zero image data which is a difference between the halftone original image data and the halftone common image data, and subtracting the halftone common image data and the halftone difference zero image data from each halftone shift image data, thereby obtaining halftone difference image data for each of the plurality of halftone shift image data; a memory for storing the halftone common image data and the halftone difference zero image data, and storing the plurality of halftone difference image data as associated with the amounts of positional deviation; a composite image creator for creating halftone composite image data, based on the amounts of positional deviation received from the detector, and by reading from the memory the halftone difference image data corresponding to the amounts of positional deviation in a position of the print head and synthesizing the read-out halftone difference image data with the halftone common image data and the halftone difference zero image data; and a controller for operating the print head to print on the printing medium based on the halftone composite image data; wherein the difference image creator is configured to create the plurality of halftone difference image data in a way to avoid a mutual overlapping of the image data.”
Claim 5 is similarly cited as claim 2 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muramatsu et al., US Patent 11077690, determining a displacement shift in image data and creating displacement correction data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672